UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4791


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE RAMIREZ LOPEZ, a/k/a Jose Wilmer Valle-Vargas, a/k/a
Jose Wilmer Valles, a/k/a Jose Lopez, a/k/a Marvin
Ramirez-Valle,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:15-cr-00455-PMD-1)


Submitted:   May 31, 2016                     Decided:   July 1, 2016


Before GREGORY, DUNCAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alicia   Vachira  Penn,   Assistant   Federal  Public Defender,
Charleston, South Carolina, for Appellant. William Nettles,
United States Attorney, Dean H. Secor, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Ramirez Lopez appeals the 24-month sentence imposed

following his guilty plea to illegal reentry, in violation of 8

U.S.C. § 1326(a) (2012).                 On appeal, Ramirez Lopez challenges

only    the    substantive           reasonableness          of     the    upward        variance

sentence imposed by the district court.                            For the reasons that

follow, we affirm.

       We     review    a      sentence       for        reasonableness,          applying      “a

deferential         abuse-of-discretion             standard.”             Gall     v.     United

States, 552 U.S. 38, 41 (2007).                      Where, as here, the defendant

alleges       no     significant        procedural          error,        we     consider      the

substantive reasonableness of the sentence to determine whether

the    court        abused     its    discretion           in     determining        that      the

18 U.S.C.      § 3553(a)       (2012)     factors          supported       the    sentence      it

imposed.       See United States v. Diosdado-Star, 630 F.3d 359, 366

(4th Cir. 2011).             In reviewing a sentence outside the Guidelines

range, we determine “whether the district court acted reasonably

both with respect to its decision to impose such a sentence and

with    respect        to     the     extent        of     the    divergence        from       the

[G]uideline[s] range.”                United States v. Perez-Pena, 453 F.3d

236, 241 (4th Cir. 2006).

       Ramirez       Lopez     argues    on    appeal        that    the       extent     of   the

district           court’s      variance           was      unwarranted           under        the

circumstances presented, noting that he had no prior convictions

                                               2
for   violent    crimes   and     contending    that     his    convictions    were

adequately considered in his Guidelines calculation.                     He asserts

that the district court ignored the need to avoid unwarranted

sentencing disparities, and argues that the 24-month sentence

was greater than necessary to deter him from returning to the

United States.       These arguments are insufficient to demonstrate

that the court’s upward variance was unreasonable.                  The district

court    expressly     grounded    its    sentence     in     numerous    § 3553(a)

factors — including the need to protect the public, to deter

future    criminal     conduct,    to    provide      just    punishment    and    to

promote respect for the law, as well as Ramirez Lopez’s history

and the circumstances of the offense.                 The court based Ramirez

Lopez’s upward variance on his five illegal entries into the

United States and multiple instances of criminal conduct while

present     in   the    country,        including     three     convictions       for

intoxicated driving, and a conviction for possession of cocaine.

        While Ramirez Lopez and his counsel advised the court that

he was sincerely remorseful, had stopped drinking and resolved

not to reoffend, Ramirez Lopez’s alcohol abuse and pattern of

blatant    disrespect     for   the     law   amply    supported    the     court’s

determination that he would continue his persistent recidivism.

In short, Ramirez Lopez’s arguments represent mere disagreement

with the sentencing court’s exercise of its discretion and are

“insufficient to justify reversal of the district court.”                         See

                                          3
United   States   v.    Howard,     773   F.3d   519,    531    (4th   Cir.   2014)

(internal quotation marks omitted).

     Accordingly, we affirm the district court’s judgment.                       We

dispense   with     oral    argument      because       the    facts   and    legal

contentions   are      adequately    presented    in     the   materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                          4